Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 6, 7, and 15 are indefinite because the Examiner cannot identify a positively recited method step.  Claims 5, 6, 7, and 15 recite that the detecting step comprises one or more detection techniques.  The term “technique” is a placeholder for method or process.  In this case, the claims do not recite any particular steps for carrying out the claimed techniques, resulting in claims that recite a detection step comprising another process whose details are not contained in the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by 2019/0378681.
Regarding claim 19-20, ‘681 discloses a charged particle beam device [0055] for inspecting a specimen S [0055] comprising a specimen holder 17, a charged particle beam source 5 comprising a Schottky emitter [0056], an illuminator for converting a beam of charged particles into plural beamlets (Item 1, [0061], the illuminator including lenses 11 and 13 focusing the beamlets on the specimen [0061], Fig. 1, wherein the beamlets are focused into a pattern by the Aperture Lens array on the specimen and a detector detecting the combined flux of the beamlet pattern  by detecting each of the individual beamlet flux [0065] which when taken in total is the sum of the total beamlet pattern flux.
Allowable Subject Matter
Claims 1-4, 8-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest a  charged particle beam device for inspection of a specimen with a plurality of charged particle beamlets, the charged particle beam device comprising: 30 a specimen holder for holding a specimen;  a source for producing a beam of charged particles; FE2060US1-NAT 15 an illuminator for converting said beam of charged particles into a plurality of charged particle beamlets and focusing said plurality of charged particle beamlets onto said specimen, wherein said plurality of charged particle beamlets are focused onto said specimen into a beamlet pattern, wherein said 5beamlet pattern comprises a plurality of spaced apart beamlet spots, and wherein said beamlet spots are spaced apart in a first direction and comprise an inter-beamlet spot distance between adjacent beamlet spots; a detector for detecting a flux of radiation emanating from the specimen in response to said irradiation by said plurality of charged particle beamlets; 10 a non-transitory computer readable medium for storing software instructions;  a controller, by executing the software instructions, with said charged particle beam device, the controller is configured to: move said beamlet pattern, in said first direction and over a distance that exceeds said inter-beamlet spot distance, to a plurality of mutually different 15beamlet pattern positions and detecting corresponding fluxes of radiation at said plurality of distinct beamlet pattern positions and assign said detected fluxes for said mutually different beamlet pattern positions to one or more specimen features as recited in claim 16 and similarly recited in method form in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881